Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/7/2020 has been entered.
2. Claims 1, 6, 10 have been amended. Claim 2 is canceled.
Claims 1, 3-10 are under consideration.

Information Disclosure Statement
3. The information disclosure statements (IDS) were submitted on 11/7/2020; 11/7/2020; 11/13/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
4. (previous rejection, withdrawn) Claims 6, 10 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In view of applicant’s amendments, the rejection is withdrawn.

Claim Rejections - 35 USC § 103
5. (previous rejection, withdrawn) Claims 1, 3, 4, 5, 8, 9, 10 were rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US20100322962; previously cited) in view of Bachmann et al. (US20040141984; previously cited).
Applicant contends: claim 1 has been amended; the particle differs from that as claimed.
In view of applicant’s amendments, the rejection is withdrawn.

6. (previous rejection, withdrawn) Claims, 3, 4 were rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. in view of Bachmann et al. as applied to claims 1, 3, 4, 5, 8, 9, 10 above, and further in view of Tan et al. (US20140017269; previously cited) and Robinson et al. (“Optimizing the stability of single-chain proteins by linker length and composition mutagenesis,” PNAS, Vol. 95: 5929-5934 (1998); previously cited).
In view of the withdrawal of the rejection over Jiang et al. in view of Bachmann et al. on which the instant rejection depends, the instant rejection is also withdrawn.

7. Claims 1, 3-10 are allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as to species inventions, as set forth in the Office action mailed on 8/21/2019, is hereby withdrawn and additional species are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
8. The following is an examiner’s statement of reasons for allowance: as indicated in the Action issued 8/6/2020, SEQ ID NO: 1 as recited in claim 1 is free of the prior art of record. Further, it is noted that the recitations such as “i.e.: I70, A71, G72, T73 and Q74” and others as recited in claim 1 are not considered indefinite rather a further express recitation of the already recited amino acid sequence SEQ ID NO: 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9. Claims 1, 3-10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648